

116 HRES 1032 IH: Instructing the Committee on the Judiciary to further its inquiry into the misconduct of William P. Barr, Attorney General of the United States.
U.S. House of Representatives
2020-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1032IN THE HOUSE OF REPRESENTATIVESJune 30, 2020Mr. Cohen (for himself, Mr. Danny K. Davis of Illinois, Mr. Huffman, Mr. Takano, Mr. Cooper, Ms. Schakowsky, Mr. Pascrell, Mr. Carson of Indiana, Mrs. Beatty, Ms. Omar, Mr. Grijalva, Mr. Kennedy, Ms. Waters, Mr. Green of Texas, Mrs. Watson Coleman, Mr. Cicilline, Mr. Rush, Mr. Yarmuth, Mr. Neal, Mr. Meeks, Mr. García of Illinois, Mr. Clay, Mr. Connolly, Mr. Beyer, Mr. Evans, Mr. Swalwell of California, Mr. Quigley, Ms. Pressley, Ms. Velázquez, Mr. Perlmutter, Mr. Blumenauer, Mr. Espaillat, Mrs. Lawrence, Mr. Lowenthal, Mr. Ted Lieu of California, and Ms. Tlaib) submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONInstructing the Committee on the Judiciary to further its inquiry into the misconduct of William P. Barr, Attorney General of the United States.Whereas William P. Barr, Attorney General of the United States, has taken deliberate actions that violate the rights of the American people, assault the principle of impartial administration of justice, and undermine the constitutional structure of separation of powers across three co-equal branches of Government;Whereas Attorney General Barr abused the power of his office to initiate pretextual antitrust investigations into unpopular American corporations in the cannabis, automobile, and technology industries;Whereas such investigations misused the resources Congress appropriated for the Department of Justice to harass and intimidate companies based on President Donald J. Trump’s whims and without a proper legal predicate for such investigations;Whereas Attorney General Barr impaired the proper function of the Congress of the United States, a coequal branch of Government, by—(1)withholding subpoenaed information, including Special Counsel Robert Mueller’s full report, and refusing to appear before the House of Representatives Committee on the Judiciary on March 2, 2019;(2)failing to comply with a subpoena issued by the House of Representatives Committee on Oversight and Reform on April 2, 2019, to produce documents;(3)ordering a Department of Justice employee, John Gore, not to comply with a Committee on Oversight and Reform subpoena requiring him to appear for deposition testimony before the Committee on April 11, 2019; and(4)prohibiting the referral of the Intelligence Community whistleblower complaint to the House Permanent Select Committee on Intelligence as directed by law;Whereas Attorney General Barr eroded confidence in the judicial system by questioning the legitimacy of Department of Justice investigations and discrediting the Department’s finding, by—(1)casting aspersions on the lawful inquiry into foreign interference in the 2016 Presidential elections calling it a travesty and repeatedly asserting the United States spied on then candidate Donald Trump’s campaign;(2)misleading the Congress and the public by offering a summary letter of the Special Counsel Robert Mueller’s report that, according to Mueller, did not fully capture the context, nature, and substance of this Office’s work and conclusion and created Public confusion about critical aspects of the results of our investigation. This threatens to undermine a central purpose for which the Department appointed the Special Counsel: to assure full public confidence in the outcome of the investigation,; and(3)soliciting foreign assistance for information that would raise doubts about the origins and integrity of the investigation into the foreign inference in the 2016 election;Whereas Attorney General Barr has abused his office to further the personal political goals of President Trump and target former Vice President Joe Biden, a candidate for President in 2020, by announcing that the Department of Justice is accepting and reviewing information from the President’s personal attorney, Rudolph Giuliani, who has peddled disproven conspiracy theories about Vice President Joe Biden’s and his son, Hunter Biden’s, engagement in Ukraine;Whereas President Trump withheld congressionally approved military assistance to Ukraine to pressure that nation to announce an investigation into the same conspiracy theories promoted by Rudolph Giuliani in an effort to smear Vice President Joe Biden and further President Trump’s election prospects, an offense that ultimately led to the President Trump’s impeachment;Whereas Attorney General Barr has obstructed justice, undermined the American people’s confidence in the criminal justice system, abused the authority of his office, and violated the principle of equal justice under law, by repeatedly providing favor to the friends and political allies of President Trump, including—(1)interfering with the prosecution of President Trump’s former attorney, Michael Cohen, who pleaded guilty to campaign finance violations in connection with Donald Trump’s 2016 campaign for President; (2)endeavoring to shield President Trump from criminal charges for campaign finance violations by having the Department of Justice write a memorandum designed to undercut the legal rationale for Michael Cohen’s prosecution and subsequent prosecutions in the case, knowing President Trump, identified as Individual 1 in the Government’s complaint, directed Cohen’s actions and therefore may also be criminally liable;(3)corruptly pressuring acting United States Attorney Timothy Shea, and in so doing career prosecutors in the United States Attorney’s Office, to reduce the recommended sentence for President Trump’s friend and campaign advisor Roger Stone and cut Stone a break because of political concerns;(4)creating a culture of intimidation within the Department of Justice designed to provide preferential treatment to the friends and associates of President Trump such that a career prosecutor testified to the House of Representatives that if Roger Stone was not provided special treatment, the prosecutor would loose [his] job;(5)overruling the career prosecutors in the Department of Justice and instructing United States Attorney Timothy Shea to move to dismiss the false-statements charges against Michael Flynn, former Donald Trump campaign advisor and White House National Security Advisor, even after Flynn had pleaded guilty, based on a distortion of the record;(6)decontextualizing the words of acting Assistant Attorney General for National Security, Mary B. McCord, in an effort to mislead the Court and the American public about the legality and process of the investigation into Flynn’s contacts with Russian Ambassador Sergey Kislyak; and(7)removing without cause acting United States Attorney for the Southern District of New York, Geoffrey Berman, who was overseeing several investigations into the friends and associates of President Trump, including—(A)the President’s 2016 inaugural committee;(B)President Trump’s former attorney Michael Cohen;(C)President Trump’s attorney Rudolph Giuliani; (D)Giuliani’s associates Lev Parnas and Igor Fruman; and(E)Deutsche Bank, a financial institution with an extensive business relationship with President Trump, the Trump Organization, and entities controlled by the family of his son-in-law, Jared Kushner;Whereas such a pattern interference in the specific cases that may affect the President or his family, friends, or interests, raises a logical inference that Attorney General Barr is acting corruptly to protect President Trump from any criminal culpability and effectively placing the President beyond the reach of the law;Whereas the New York City Bar, raised enormous concerns about United States Attorney Geoff Berman’s firing, stating that Attorney General Barr’s actions to summarily remove a U.S. Attorney in a context in which associates of the President (and possibly the President himself) are reported to be under active investigation by that office suggests political interference and undermines confidence in the integrity of our justice system;Whereas the New York City Bar Association called on Congress to examine closely Mr. Barr’s motives for taking this precipitous action and whether or not he communicated with the president before, during or after doing so;Whereas Attorney General Barr violated rights of American People enshrined in the First Amendment of the United States Constitution by—(1)ordering the dispersal of a peaceful racial justice protest on Lafayette Square and H Street, Northwest in Washington, District of Columbia, with chemical agents, flash bangs, and batons so that President Trump could walk across Lafayette Square to the site of the recently cleared protest for a photo opportunity; and(2)deploying law enforcement officers across the country and in particular, the unidentified officers in Washington, DC, to control activity protected by the First Amendment; Whereas Attorney General Barr, echoing a common assertion by President Trump that elections in the United States are rigged, is further undermining the people’s confidence in the democratic system by making unsubstantiated claims that elections conducted by mail, which will be necessary in November 2020 because of the international coronavirus pandemic, are insecure and rife with fraud, and insinuating the results may not be legitimate; andWhereas, if the actions and events described in this resolution are accurate, Attorney General Barr would have repeatedly engaged in misconduct that would constitute a gross violation of his oath of office and betrayal of trust of the American people: Now, therefore, be itThat—(1)the Committee on the Judiciary shall inquire into the foregoing instances to determine whether the House of Representatives should impeach William P. Barr, Attorney General of the United States;(2)the Committee on the Judiciary or any subcommittee or task force designated by the Committee may, in connection with the inquiry under this resolution, take affidavits and depositions by a member, counsel, or consultant of the Committee, pursuant to notice or subpoena; (3)in any impeachment inquiry designated as such by the Chairman of the Committee on the Judiciary, the Committee on the Judiciary shall apply the rules described in section 4 of H. Res. 660, as engrossed in the House of Representatives on October 31, 2019, to the subject of such an impeachment inquiry; and(4)there shall be paid out of the applicable accounts of the House of Representatives such sums as may be necessary to assist the Committee on the Judiciary in conducting the inquiry under this resolution, any of which may be used for the procurement of staff or consultant services.